DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Grubber Reif on 15Apr2021

The application has been amended as follows: 

In claim 1, line 3, “computer readable medium” has been deleted and - - computer memory device - - inserted therefor.

In claim 19, line 3 “computer readable medium” has been deleted and - - computer memory device - - inserted therefor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16Apr2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652